EXHIBIT 10.1


[G215641KCI001.JPG]


2007 PERFORMANCE INCENTIVE PLAN (THE “PLAN”)


PLAN PARTICIPANTS

All regular, full-time employees of Obagi Medical Products (the “Company”) who
have been notified in writing of their eligibility are considered eligible Plan
Participants (“Plan Participants”).  Employees in Sales, and other employees
participating in any other variable incentive pay plans, shall not be eligible. 
Any otherwise eligible employee who has an existing incentive pay component in
his or her employment agreement shall be deemed a Plan Participant, and the
incentive pay component of the employment agreement shall be replaced in its
entirety by the Plan Participant’s rights under this Plan unless otherwise
explicitly set forth in the employment agreement.

Plan Participants must be full-time employees of the Company on the last day of
the Plan Period (as defined below) and on the date any amount is paid under this
Plan to be eligible to be paid such amount under this Plan, except as otherwise
provided in this Plan.

Eligible employees who join the Company during the Plan Period may, if so
designated by the Administrator (as defined below), be eligible for Plan
incentives on a pro-rata basis corresponding to the service time provided to the
Company during the Plan Period, but must have been actively employed with the
Company for at least one full quarter during the Plan Period to be eligible.

PLAN PERIOD

Company Fiscal Year 2007 (January 1 through December 31, 2007) (the “Plan
Period”)

ADMINISTRATION

Except as otherwise set forth in the Plan, the Compensation Committee of the
Company’s Board of Directors shall administer the Plan (the “Administrator”).

PLAN POOL

The Plan shall operate first by the Company’s determining the aggregate amount
available for issuance to Plan Participants (the “Plan Pool”) based upon the
Company’s achievement of certain Company Performance Objectives (as defined
below).  The total on-target pool for the Plan Period is $2,075,000 (the
“On-Target Plan Pool”). The On-Target Plan Pool is calculated based upon 100%
achievement of the Company’s financial objectives and the Company’s contributing
an amount to the Plan Pool assuming that the number of budgeted Plan
Participants projected to hold eligible positions at the end of the Plan Period,
including the budgeted 2007 hires, are each paid 100% of their on-target bonus
amount.

  


--------------------------------------------------------------------------------


 

The actual amount of the Plan Pool (meaning the actual aggregate amount that
will ultimately be available for payment to Plan Participants) will be
determined based upon the Company’s actual performance in relation to its
approved business plan, and the Plan Pool will be funded only on achievement by
the Company of the Performance Objectives at the minimum permissible level of
achievement (as described below).

After determination by the Company of the Plan Pool amount, individual bonus
payments to each Plan Participant will be based upon such individual’s
achievement of Individual Performance Objectives (as defined below) established
as set forth in this Plan.

The Plan Pool is intended to encompass the contractual incentives existing in
otherwise eligible employees’ employment agreements that are replaced in their
entirety by the Plan Participants’ rights under this Plan unless otherwise
explicitly set forth in the employment agreements.  A Plan Participant’s
acceptance of any grant of an award or other right under this Plan is
conditioned upon his or her consent to such replacement unless otherwise
explicitly set forth in the Plan Participant’s employment agreement.

COMPANY PERFORMANCE OBJECTIVES TO FUND PLAN POOL

The Company performance objectives (the “Company Performance Objectives”) shall
be comprised of two components, a revenue objective (the “Revenue Objective”)
and an adjusted EBIT objective (“Adjusted EBIT Objective”).  The Compensation
Committee shall establish the target Revenue Objective and Adjusted EBIT
Objective for the Plan Period; provided that they will be measured on a
consolidated basis and will match the current year’s operating plan targets
approved by the Board of Directors.  For purposes of the Plan, “Revenue” is
defined as reported on the Company’s consolidated financial statements, and
“Adjusted EBIT” is defined as Earnings Before Interest and Taxes adjusted to
exclude the impact of non-cash charges relating to the issuance of equity
instruments, as disclosed in the Company’s consolidated financial statements.

The relative weighting as between the two Company Performance Objectives will be
(for all purposes under the Plan, including calculating the amount by which the
Plan Pool will be funded and, if appropriate depending upon the weighting of
Individual Performance Objectives, calculating the actual bonus amount to pay a
Plan Participant) as follows:  30% of the bonus amount shall relate to the
Revenue Objective and 70% shall relate to the Adjusted EBIT Objective.

Over-Achievement of Company Performance Objectives:  If either or both of the
Revenue Objective or Adjusted EBIT Objective is exceeded, an amount in excess of
the target bonus amount will be contributed to the Plan Pool based on the
above-target performance level actually achieved and the relative weighting (as
set forth below) of the relevant Company Performance Objective(s) (the
“Over-Achievement Amount”).  The maximum amount above the target bonus amount
that may be contributed to the Plan Pool is 150% of the target bonus amount.  In
addition to any cash bonuses paid in connection with any such Over-Achievement
Amount, the Administrator may, in its sole discretion, grant options to purchase
Common Stock of the Company having an aggregate 123R value as of the grant date
equal to the Over-Achievement Amount.

2


--------------------------------------------------------------------------------


 

Minimum Company Performance Level:  For the Plan Pool to be funded and for any
incentives to be earned by Plan Participants, both of the following thresholds
must be achieved (the “Minimum Company Performance Levels”):

·                  For Executives: The Company must achieve at least 92.5% of
the Revenue Objective AND at least 92.5% of the Adjusted EBIT Objective; and

·                  For Non-executives: The Company must achieve at least 85% of
the Revenue Objective AND at least 85% of the Adjusted EBIT Objective.

PLAN POOL FUNDING

Once the Revenue Objective and Adjusted EBIT Objective are achieved at the
Minimum Company Performance Levels, the Plan Pool funding will then be
determined by the actual level of achievement of the Revenue Objective and
Adjusted EBIT Objective beyond the respective minimum levels as outlined in the
tables below.

Plan Pool Funding Table

 

 

 

Measurement

 

Base Bonus Achievement

Bonus Component

 

Weighting

 

Period

 

Bonus Payment Scale

 

Percentage

Revenue Objective

 

30%

 

Annually

 

Financial Performance

 

50%-100%

Adjusted EBIT Objective

 

70%

 

Annually

 

Financial Performance

 

50%-100%

 

2007 Financial Performance Incentive Plan

The actual amount of contributions to the Plan Pool will be conditioned upon
achievement of a minimum level of performance with respect to the Revenue
Objective and the Adjusted EBIT Objective (measured on an annual basis).

3


--------------------------------------------------------------------------------


 

Financial Performance Base Bonus (On Target) Payment Scale

 

 

Executive

 

Non-Executive

 

Bonus Achievement

Performance Level

 

Revenue Objective or Adjusted EBIT
Performance Objective vs. Target

 

Revenue Objective or Adjusted EBIT
Performance Objective vs. Target

 

Percentage

Below Threshold

 

0%-92.4%*

 

0%-84.9%

 

0%

Base/ Target Threshold

 

92.5%-100%*

 

85%-100%

 

Prorated up to 100% on following Algorithm:

 

 

 

 

 

 

Exec - 5% reduction in bonus amount that relates to the Objective (based on
relative weighting of the two Objectives) as to which there was
under-achievement for each 1% below the target achievement level;

Non-Exec. - 3% reduction in bonus amount that relates to the Objective (based on
relative weighting of the two Objectives) as to which there was under
achievement for each 1% below target achievement level

 

 

 

 

 

 

Performance Weighting: 30% Revenue; 70% EBIT

Maximum

 

 

 

 

 

100%

 

Performance Thresholds. There will be no contribution to the Plan Pool of any
amount, and no payment to any Plan Participant under the Plan, if the Company
does not achieve at least the minimum/threshold level of performance with
respect to both the Revenue Objective and the Adjusted EBIT Objective as set
forth above. To clarify, if the Minimum Company Performance Level for one
Objective is not achieved, no amount will be contributed to the Plan Pool, and
no amount will be paid to a Plan Participant even with respect to the portion of
his or her bonus to which the other Objective relates even if the performance
for that other Objective is within the “Threshold” Performance Level.

Financial Performance Above Threshold Level

 

 

 

Executive

 

Non-Executive

 

Amount of Bonus in Excess of Target
Bonus Amount

Performance Level

 

Revenue or Adjusted EBIT
Performance vs. Target

 

Revenue or Adjusted EBIT
Performance vs. Target

 

Percentage Based only on Adjusted EBIT overage

Below Threshold

 

0%-92.4%

 

0%-84.9%

 

If either Revenue or EBIT is below the respective Threshold, the total bonus
payout is 0%

Base/Target Threshold

 

92.5%-100%

 

85%-100%

 

0%

 

 

 

 

 

 

 

Above Threshold

 

Must be a minimum of 100%

 

Greater than 100%

 

100%+ prorated up to a maximum of 150% on the following Algorithm

 

 

 

 

 

 

5% increase in bonus amount that relates to the Objective (based on relative
weighting of the two Objectives) as to which there was over-achievement for each
1% overachievement of Objective

 

 

 

 

 

 

Performance Weighting: 30% Revenue; 70% EBIT

Maximum

 

 

 

 

 

150%

 

·                                          Achievement Above Threshold. If the
Revenue Objective and Adjusted EBIT Objective are exceeded, an increased bonus
amount will be funded to the Plan Pool based on such over-achievement.  The
increased bonus amount will be subject to the maximum over-achievement cap of
150% specified above.  The relative weighting between the two Objectives for
purposes of calculating an amount based upon over-achievement will be the 30/70
weighting described above.

4


--------------------------------------------------------------------------------


 

Financial bonus amounts will be calculated and accrued on a quarterly basis, but
final bonus payment amounts will be determined on an annual basis. Actual bonus
payments will be made in accordance with the performance periods on page one.

BONUS PAYMENT AMOUNTS

·                              In the event that the Plan Pool has been funded
pursuant to the terms of this Plan, Plan Participants may be eligible to receive
individual incentive awards as set forth below.

·                              The Administrator will establish individual
target bonus amounts that might be paid under the Plan which will be expressed
as a percentage of each Plan Participant’s annual base salary at the end of the
Plan Period (unless a Plan Participant’s salary is changed during the Plan
Period, as set forth below).

·                              The Administrator will determine the individual
target bonus amounts based on grade level and position title, as follows:

·                                          Plan Participants holding the
position of Director or above will be advised by their supervisor of their
individual target incentive percentage.

·                                          Plan Participants holding the
position Senior Manager or below may have no explicit incentive targets
communicated in advance, and may receive general information on Plan funding.

·                              Individual Plan Participant’s actual incentive
award amounts will be determined based on his or her achievement of one or more
individual performance goals (each an “Individual Performance Objective”)
established by his or her supervisor (or with respect to executive officers by
the Administrator), and in some cases, may also be based on achievement of
Company objectives as described above.  The Company may instead establish
conditions to a Plan Participant’s right to be paid a bonus amount under the
Plan based upon achievement  by the Company (or a business unit thereof) of
corporate performance objectives, including without limitation the Company
Performance Objectives.

·                              Plan Participants must achieve at least an
overall “satisfactory” level of performance achievement for the Plan Period, as
defined and determined solely by the Company, in order to be eligible to earn
any incentive under either the Individual or Company Performance Objectives, as
applicable.

WHEN PLAN INCENTIVES ARE EARNED AND PAID

Achievement of Company and Individual Performance Objectives will be assessed at
the end of the Plan Period, and if achieved as applicable, the Plan Participant
will earn and become entitled to payment of Plan bonus amounts after the end of
the Plan Period. Awards for Executive-level Plan Participants must be approved
by the Compensation Committee or Board of Directors, as applicable. Achievement
of the Company’s Revenue Objectives and Adjusted EBIT  Objectives must both be
equal to or greater than the Minimum Company Performance Levels or no incentives
will be earned. Achievement of the Company’s Revenue Objective and Adjusted EBIT
Objective will be assessed by the Board of Directors’ Compensation Committee,
and their decision shall be final and binding. Achievement of individual
performance results will be determined by appropriate Company management and
approved by HR and the CEO.

5


--------------------------------------------------------------------------------


 

The Plan Participant must be an active employee in good standing on the last day
of the Plan Period and on the date any incentive is paid under this Plan for
such incentive to be earned. Payment on earned incentives will be made as soon
as reasonably possible following the end of the Plan Period, and in any event
prior to March 15, 2008, and will be net of all applicable withholdings.

If an employee’s base salary and/or bonus incentive changes during the Plan
Period due to promotion, market adjustment, etc., the target incentive bonus
will be pro-rated based on time in the old and new levels.

LEAVES OF ABSENCE AND TERMINATION OF EMPLOYMENT

Plan Participants must be actively employed on the last day of the Plan Period
and the day any incentive award payment is made under this Plan in order to be
eligible for such incentive award, except that the CEO will determine in his
sole discretion whether a Plan Participant who is on a leave of absence or
disability or dies during the Plan Period may be eligible for a partial or
prorated incentive.  Except as set forth above, Plan Participants who terminate
for any reason during the Plan Period or prior to the date any incentive award
payment is made under this Plan are not eligible for such incentive awards.

AT-WILL EMPLOYMENT

Participation in this Plan is not an agreement (express or implied) between the
Plan Participant and the Company that the Company will employ the Plan
Participant for any specific period of time, nor is there any agreement for
continuing or long-term employment.  The Plan Participant and the Company each
have the right to terminate the employment relationship at any time and for any
or no reason. This at-will employment relationship can only be modified by an
agreement signed by the Plan Participant and the Company’s Chief Executive
Officer.

DETERMINATIONS, CHANGES AND EXCEPTIONS TO PLAN

This document highlights the principal features of the Plan, but it does not
describe every situation that can occur. The Company retains the right to
interpret, revise, modify or delete the Plan at its sole discretion at any
time.  This document supersedes any previous incentive plan document including
any specific provisions stated in the Plan Participant’s offer letter or
employment agreement specifying eligibility, amount, and participation in any
incentive or bonus program unless otherwise explicitly set forth in the offer
letter or employment agreement.  The Company reserves the right to make any
reasonable adjustments to the Plan, including but not limited to project
assignments, as necessary to reflect business and economic conditions. The CEO,
Human Resources, and/or the Compensation Committee, as applicable, must approve
any exceptions, modifications or adjustments to the Plan.  The Company further
retains full and final discretion to determine whether a Plan Participant has
earned any incentives pursuant to the Plan.  All such determinations shall be
final and binding.

6


--------------------------------------------------------------------------------


 

[Obagi Medical Products Letterhead]

________ ___, 2007

[Name]

[Address]

[Address]

Re:          Amendment to [Employment Agreement][Offer Letter]
dated                                          

Dear [Name]:

On August ____, 2007, the Compensation Committee of the Board of Directors of
Obagi Medical Products, Inc. (the “Company”) adopted the 2007 Performance
Incentive Plan (the “Plan”), attached hereto as Exhibit A, providing eligible
employees with the potential to receive a cash bonus if certain Company and
individual targets are achieved as set forth in the Plan and as determined by
the Compensation Committee.  Pursuant to the terms of the Plan, the Company has
the right to interpret, amend or terminate the Plan at any time in its sole
discretion.

The Plan is intended to replace and supersede all bonus payment and incentive
pay components, including the right to participate in any other bonus or
incentive plan of the Company, contained in the employment agreement or offer
letter of all employees of the Company.  As a result, in order to participate in
the Plan, an employee must consent to the replacement of any bonus or incentive
pay components in the employee’s employment agreement or offer letter with the
terms of the Plan.

If you would like to participate in the Plan in accordance with its terms,
please sign below to acknowledge and accept the terms of this Amendment and to
agree that the Plan terms replace and supersede any bonus payment or incentive
pay component, including the right to participate in any other bonus or
incentive plan of the Company, and any other conflicting terms of your
[Employment Agreement] [Offer Letter] with the Company dated
____________________ (your “Current Agreement”).  By signing below, you agree to
waive any rights, and release the Company from any claims, related to any bonus
or incentive payments that arise under your Current Agreement or under any bonus
or incentive plan of the Company other than the Plan.  By signing below, you
also acknowledge that participation in the Plan does not guaranty the payment of
any bonus or issuance of any option grant to you under the Plan.

7


--------------------------------------------------------------------------------


 

Should you have questions regarding this Amendment, please do not hesitate to
contact me.

Very truly yours,

 

 

 

 

 

 

 

[Name], [Title]

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

[Employee Name]

 

 

 

Date:

 

 

 

8


--------------------------------------------------------------------------------